DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2006/0284086), in view of Hasegawa et al. (US 2009/0177088; hereinafter Hasegawa 088’).

Regarding claim 1, Hasegawa discloses an ultrasound probe.  Hasegawa teaches a 3D mechanical ultrasound probe (see par. [0002]), comprising: a transducer (see par. [0035]), a drive motor (see 10 in fig. 1A; par. [0035]), and a transmission mechanism (see the different elements in fig. 1A) configured to drive the transducer to reciprocatingly oscillate within a predetermined angle (see par. [0034]); wherein the transmission mechanism comprises a transducer base fixedly connected with the transducer (see combination of 6, 6a, 6b and 7 in fig. 1A; par. [0038]), a face gear arranged on the transducer base (see 8b in fig. 1A), and a gear meshed with the face gear (see gear 8a is meshed with the face gear 8b in fig. 1A; par. [0038]); wherein a rotating shaft (see 9 in fig. 1A; par. [0038]) of the face gear is positioned on the transducer base (see elements 9 is attached to the base in fig. 1A, the claim does not require that rotating shaft is directed positioned on the transducer base)); a transmission shaft (see the shaft that is directly connected to motor 10 in fig. 1A) is arranged on the axis of the gear (see fig. 1A); and the drive motor drive the transmission shaft to drive the gear to rotate (see par. [0035], [0038]).
But, Hasegawa fails to explicitly state that the gear that is meshed with the face gear is cylindrical shape. 
The Examiner notes that cylindrical shaped gear are well known in the art.  Hasegawa 088’ discloses an ultrasonic probe and teaches cylindrical shaped gear (see fig. 1A and 1B; par. [0028], [0029]).
Therefore, it would have been routine and obvious to one of ordinary skill in the art, before the effective filing of the claim invention, to have modified the gear of Hasegawa to have a cylindrical shaped gear as taught by Hasegawa 088’, to have a better ultrasound probe by providing more rotation range and angle to the transducer element.
Regarding claim 2, Hasegawa and Hasegawa 088’ disclose the invention substantially as described in the 103 rejection above, furthermore, Hasegawa shows wherein an included angle formed between a rotating center line of the face gear and a rotating axis of the transducer base (see fig. 1A), but fails to explicitly state that the angle is equal to or greater than 0 degrees and smaller than 90 degrees but it would have been obvious and routine to one of ordinary skill in the art to have utilized the angle to be equal to or greater than 0 degrees and smaller than 90 degrees since it has been held that discovering optimum or workable range to be obvious and routine to one of ordinary skill in the art, and  not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 3, Hasegawa and Hasegawa 088’ disclose the invention substantially as described in the 103 rejection above, furthermore, Hasegawa shows wherein a rotating axis of the gear (see 8a in fig. 1A) is perpendicular to the rotating center line of the face gear (see 8b fig. 1A), but fails to explicitly state that the angle is equal to 0 degree but it would have been obvious and routine to one of ordinary skill in the art to have utilized the angle to be equal to 0 degrees since it has been held that discovering optimum or workable range to be obvious and routine to one of ordinary skill in the art, and  not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 4, Hasegawa shows that the face gear is spur cylindrical (fig. 1A shows that the face gear 8b is spur cylindrical). 
Regarding claim 5, Hasegawa shows that the face gear is spur cylindrical (8b in fig. 1A) and Hasegawa 088’ shows that the cylindrical gear is spur cylindrical (see fig. 1A and 1B).
Regarding claim 6, Hasegawa shows that the gear is an involute gear (see 8b in fig. 1A).
Regarding claim 12, Hasegawa shows that the face gear is directly arranged on the transducer base (see fig. 1A); and the rotating shaft of the face gear is directly positioned on the transducer base (see fig. 1A).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2006/0284086), in view of Hasegawa et al. (US 2009/0177088; hereinafter Hasegawa 088’) as applied to claim 7 above, and further in view of Choi (US 2013/0150725).
Regarding claim 7, Hasegawa and Hasegawa 088’ discloses the invention substantially as described in the 103 rejection above, furthermore, Hasegawa shows a probe base comprising a base (see 7 in fig. 1A) and a side wall extending in a same direction from an end of the base (see fig. 1A), two ends of the transducer base being rotatably arranged on opposite side walls of the probe base (see 6 a and 6b connected to base 7 in fig. 1A).  
But, Hasegawa fails to explicitly state that a reduction gearbox arranged at a side of the base away from the transducer and transmitting a reduced speed of the driving motor to the cylindrical gear. 
	Choi discloses a probe for ultrasonic diagnostic apparatus.  Choi teaches a reduction gearbox (see 26 in fig. 3) arranged at a side of the base away from the transducer (see fig. 3) and transmitting a reduced speed of the driving motor to the cylindrical gear (see par. [0061], [0062]; fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Hasegawa and Hasegawa 088’ to include a reduction gearbox arranged at a side of the base away from the transducer and transmitting a reduced speed of the driving motor to the cylindrical gear, as taught by Choi, to provide controlling a speed of the rotation of the motor. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2006/0284086), in view of Hasegawa et al. (US 2009/0177088; hereinafter Hasegawa 088’), in view of Choi (US 2013/0150725) as applied to claim 7 above, and further in view of Fichtinger et al. (US 2006/0241368; hereinafter Fichtinger). 
Regarding claim 8, Hasegawa, Hasegawa 088’ and Choi discloses the invention substantially as described in the 103 rejection above, furthermore, Choi teaches one end of the driving cylindrical gear shaft (see 23 in fig. 4) being rotatably connected to the probe base (see 12 in fig. 4)), the other end of the driving cylindrical gear shaft passing through the reduction gearbox (see reduction box 26 and shaft 23 in fig. 4) and being connected with an output shaft of the driving motor (see motor 25 in fig. 4), but Hasegawa, Hasegawa 088’ and Choi fail to explicitly state that the reduction gearbox comprises a driving cylindrical gear and a driven cylindrical gear meshed with the driving cylindrical gear, and the driven cylindrical gear being sleeved on the transmission shaft and being a coaxial gear with the transmission shaft.
Fichtinger discloses a medical imaging device.  Fichtinger teaches reduction gearbox comprises a driving cylindrical gear and a driven cylindrical gear meshed with the driving cylindrical gear (see par. [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized reduction gearbox comprises a driving cylindrical gear and a driven cylindrical gear meshed with the driving cylindrical gear in the invention of Hasegawa, Hasegawa 088’  and Choi, as taught by Fichtinger, to transfer the rotation of one shaft to another.  The examiner notes that upon medication of Hasegawa and Choi to utilize the teaching of Fichtinger, the end result would provide the driven cylindrical gear being sleeved on the transmission shaft and being a coaxial gear with the transmission shaft.
Regarding claim 9, Hasegawa, Hasegawa 088’, Choi and Fichtinger disclose the invention substantially as described in the 103 rejection above, furthermore, Hasegawa shows wherein an included angle formed between a rotating center line of the face gear and a rotating axis of the transducer base (see fig. 1A), a rotating axis of the gear (see 8a in fig. 1A) is perpendicular to the rotating center line of the face gear (see 8b fig. 1A), and Fichtinger teaches a rotating axis of the driving cylindrical gear is parallel to a rotating axis of the driven cylindrical gear (see par. [0092]), but fails to explicitly state that the angle is equal to 0 degrees but it would have been obvious and routine to one of ordinary skill in the art to have utilized the angle to be equal to 0 degrees since it has been held that discovering optimum or workable range to be obvious and routine to one of ordinary skill in the art, and not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claim 10, Hasegawa, Choi and Fichtinger disclose the invention substantially as described in the 103 rejection above, furthermore, Hasegawa shows that the face gear is spur cylindrical (8b in fig. 1A) and Hasegawa 088’ shows that the cylindrical gear is spur cylindrical (see fig. 1A and 1B).
Regarding claim 11, Hasegawa, Hasegawa 088’ Choi and Fichtinger disclose the invention substantially as described in the 103 rejection above, furthermore, Hasegawa shows that the gear is an involute gear (see 8b in fig. 1A).

Response to Arguments
The previous claim objection to claims 1 and 8 has been withdrawn in view of Applicant’s amendment to the claims. 
Applicant’s arguments, see pages 6-11, filed on 03/08/2022, with respect to prior art rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  The Examiner has provided new prior art Hasegawa 088’ to teach cylindrical shaped gear (see fig. 1A and 1B; par. [0028], [0029]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793